Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sean Darnell Fowlkes appeals the district court’s order denying his motions for reconsideration and to alter or amend the denial of his request for grand jury materials. We have reviewed the record and find no reversible error. Accordingly, we affirm. See Pittsburgh Plate Glass Co. v. United States, 360 U.S. 395, 399-400, 79 S.Ct. 1237, 3 L.Ed.2d 1323 (1959); In re Grand Jury Proceedings, 800 F.2d 1293, 1298-99 (4th Cir.1986). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.